DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment of claims 2, 4 are supported by the specification.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
No new grounds of rejection are set forth below.  Thus, the following action is properly made final.
Claim Rejections - 35 USC § 103
Claims 1-2, 4, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leuninger et al (US 2006/0058445).
Leuninger teaches an aqueous polymer dispersion comprising a polymer having a Mw of more than 20,000, the polymer comprises polymerized units of at least 80 wt% of one principal monomer such as vinyl toluene or butyl styrene and 0.1-10 wt% of one auxiliary monomer such as (meth)acrylic acid, the dispersion further comprises 0.1-5 wt% of a stabilizer such a TEMPO or derivative thereof [0022-0023, 0025, 0121-0122]. The polymer particles have average sizes of 100-500 nm [0068]. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Allowable Subject Matter
Claims 3, 5, 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 4/9/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that there is no motivation to select vinyl toluene, it is noted that Leuninger discloses in paragraph 0023 that preferred monomers include vinylaromatics. it has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because “one skilled in [the] art would... envisage each member ” of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962).
In response to applicant's argument that there is no motivation to select TEMPO, the argument is not persuasive because 1) case law holds that the disclosure of a reference is not limited to preferred embodiments or specific working examples therein. In re Fracalossi, 681 F.2d 792, 794, 215 USPQ 569, 570 (CCPA 1982);  In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).  A reference is relevant for all that it contains, including non-preferred embodiments because a non-preferred portion of a reference is just as significant as the preferred portion in assessing the patentability of claims.  In re Heck, 669 F.2d 1331, 1333, 216 USPQ 1038, 1039 (Fed. Cir. 1983), In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960). 2) it is noted that 26 classes of additives are not alternatives for each other, each additive has its own unique characteristic and is not replaced by other additives. 3) 1 out of 10 is an anticipation instead of obviousness.
In response to applicant's argument unexpected results, the data have been fully considered, however, they are insufficient to establish unexpected results given that 1) the data is not compared to the closest prior art; 2) the data is not reasonably commensurate in scope with the scope of claims. The inventive data only contains specific monomers in specific amounts as compared to the claimed genus and wider ranges. Case law holds that evidence is insufficient to rebut a prima facie case if not commensurate in scope with the claimed invention.  In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983).    
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763